            Case 2:21-cv-00008-TLN-DB Document 6 Filed 01/07/21 Page 1 of 3

 1 CHRISTOPHER A. PRICE, SBN 160142
   ASHTON & PRICE, LLP
 2 8243 Greenback Lane
   Fair Oaks, CA 95628
 3 E-mail:     chris@ashtonandprice.com
   Telephone: (916) 786-7787
 4 Facsimile: (916) 786-7625

 5 Attorneys for Plaintiffs
   RUTH TIMM and AWNIKA ZURFLUH
 6

 7 MCGREGOR W. SCOTT
   United States Attorney
 8 JOSEPH B. FRUEH
   Assistant United States Attorney
 9 501 I Street, Suite 10-100
   Sacramento, CA 95814
10 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
11 Facsimile: (916) 554-2900

12 Attorneys for Defendant
   UNITED STATES OF AMERICA
13

14

15                            IN THE UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17

18   RUTH TIMM and AWNIKA ZURFLUH,            Case No. 2:21-cv-00008-TLN-DB

19                              Plaintiffs,   STIPULATION AND ORDER FOR
                                              CONTINUING (1) RESPONSE TO
20                       v.                   COMPLAINT, AND (2) OBJECTIONS OR
                                              PROPOSED MODIFICATIONS TO INITIAL
21   UNITED STATES OF AMERICA,                PRETRIAL SCHEDULING ORDER

22                              Defendant.

23

24

25

26

27

28
             Case 2:21-cv-00008-TLN-DB Document 6 Filed 01/07/21 Page 2 of 3

 1                                        STIPULATION AND ORDER

 2          IT IS HEREBY STIPULATED, by and among the parties and subject to Court approval, that the

 3 deadline for responding to the Complaint shall be continued to March 19, 2021, and the parties shall

 4 have up to and including April 30, 2021, to file objections or proposed modifications to the Initial

 5 Pretrial Scheduling Order. The reasons for this Stipulation are as follows:

 6          1.      This is a personal injury lawsuit that arises from a car accident between an employee of

 7 the United States Marshals Service and Plaintiffs Ruth Timm and Awnika Zurfluh.

 8          2.      Plaintiffs filed their lawsuit in state court on June 2, 2020.

 9          3.      The United States Marshals Service received the state court Complaint on December 23,

10 2020, and notified the United States Attorney’s Office on December 28, 2020.

11          4.      The United States Attorney’s Office removed this case from state court to federal court

12 on January 4, 2021, pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2679(d)(2).

13          5.      For removed cases, Federal Rule of Civil Procedure 81 provides that a defendant must

14 answer within 21 days of receiving a copy of the complaint or 7 days after removal, whichever is later.

15 See Fed. R. Civ. P. 81(c)(2). Typically, however, the United States Attorney’s Office has 60 days to

16 respond to a complaint against the federal government. See id. 12(a)(2). And this Court’s Local Rules

17 provide an automatic extension of 28 days upon the parties’ stipulation. See Local Rule 144(a).

18          6.      Additional time is required for the United States Attorney’s Office to review the

19 circumstances giving rise to this case and prepare a response to the Complaint. Plaintiff also anticipates

20 providing a detailed settlement demand, and additional time is needed for the parties to engage in good

21 faith settlement discussions before proceeding further in litigation.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


      STIP. & ORDER CONT’G RESP. TO COMPL. & OBJECTIONS    1
      TO INITIAL PRETRIAL SCHEDULING ORDER
             Case 2:21-cv-00008-TLN-DB Document 6 Filed 01/07/21 Page 3 of 3

 1          7.     For the foregoing reasons, the parties respectfully submit that there is good cause to

 2 continue the deadline to respond to the Complaint to March 19, 2021, and to permit objections or

 3 proposed modifications to the Initial Pretrial Scheduling Order up to and including April 30, 2021.

 4

 5 Dated: January 6, 2021                                 ASHTON & PRICE, LLP

 6                                                 By:    /s/ Christopher A. Price      (authorized 1/6/2021)
                                                          CHRISTOPHER A. PRICE
 7
                                                          Attorneys for Plaintiffs
 8                                                        RUTH TIMM and AWNIKA ZURFLUH
 9

10 Dated: January 6, 2021                                 MCGREGOR W. SCOTT
                                                          United States Attorney
11
                                                   By:    /s/ Joseph B. Frueh
12                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
13
                                                          Attorneys for Defendant
14                                                        UNITED STATES OF AMERICA
15

16

17          IT IS SO ORDERED.

18 Dated: January 6, 2021
                                                              Troy L. Nunley
19                                                            United States District Judge
20

21

22

23

24

25

26

27

28


      STIP. & ORDER CONT’G RESP. TO COMPL. & OBJECTIONS   2
      TO INITIAL PRETRIAL SCHEDULING ORDER
